Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the current application.
Claims 8-10 and 15-18 are withdrawn from consideration (see discussion, below).
Claims 1-7 and 11-14 are examined in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8 and 11-19 of copending Application No. 15/553,640 (‘640).
Regarding claims 1-5: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1-5 recite a powdered fat 
This is a provisional nonstatutory double patenting rejection, because the conflicting claims have not in fact been patented.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-18, 21 and 23 of copending Application No. 15/327,734 (‘734).
Regarding claims 1-18: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1-18 recite a powdered fat composition to be used in cream, whereas claims 1-4, 6-18, 21 and 23 of 15/327,734 recite the same powdered fat composition. The difference between claims 1-18 of the current application and claims 1-4, 6-18, 21 and 23 of 15/327,734 lies in the fact that the 15/327,734 claims recite the intended use of the powdered fat as a powdering agent for food, whereas claims 1-18 of the current application recite the intended use of the 
This is a provisional nonstatutory double patenting rejection, because the conflicting claims have not in fact been patented.

Claims 1, 6, 8, 11-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 23, 26 and 31-41 of copending Application No. 16/071,746 (‘746).
Regarding claims 1, 6, 8, 11-13 and 15-17: Although the claims at issue are not identical, they are not patentably distinct from each other, because claims 1, 6, 8, 11-13 and 15-17 recite a powdered fat composition to be used in chocolate, whereas claims 1, 2, 23, 26 and 31-41 of ‘746 recite the same powdered fat composition. The difference between claims 1, 6, 8, 11-13 and 15-17 of the current application and claims 1, 2, 23, 26 and 31-41 of ‘746 lies in the fact that the ‘746 claims recite the intended use of the powdered fat as a powdering agent for a liquid component, whereas claims 1, 6, 8, 11-13 and 15-17 of the current application recite the intended use of the powdered fat for cream. Given the fact the intended use recitations do note impart any further limitations on the powdered fat compositions, the intended use limitations do not provide a patentable distinction between claims 1, 6, 8, 11-13 and 15-17 of the current application and claims 1, 2, 23, 26 and 31-41
This is a provisional nonstatutory double patenting rejection, because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on December 14th 2020, with respect to the rejections of claims 1-7 and 11-18 under 35 USC §103 have been fully considered and are persuasive.  The rejections of claims 1-7 and 11-18 under 35 USC §103 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792